Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 31, 1986 (People v Johnson, 125 AD2d 701 [1986]), affirming a judgment of the Supreme Court, Queens County, rendered March 24, 1983.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *583effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Florio, H. Miller and Schmidt, JJ., concur.